UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2007 Commission File Number 0-31611 AVVAA WORLD HEALTH CARE PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 88-395714 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Box 459, 1710 Shuswap Ave Lumby, BC, Canada V0E 2G0 (Address of principal executive offices) (Zip Code) (250) 547-2048 (Registrant’s telephone number, including area code) PO Box 335, 3018 Schaeffer Road Falkland, BC Canada V0E 1W0 (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x Revenues for year ended May 31, 2007: $95,577 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of November 1, 2007, was: $300,000 Number of shares of the registrant’s common stock outstanding as of November 1, 2007 is: 750,000,000 Transfer Agent for the Company is: Signature Stock Transfer, Inc. 2301 Ohio Drive, Suite 100 Plano, Texas 75093 PART I ITEM 1.DESCRIPTION OF BUSINESS GENERAL We were incorporated on June 3, 1998, in the State of Nevada. We have yet to generate significant revenues and in accordance with SFAS #7, are considered a development stage company. From inception to March 14, 2000, we were actively engaged in the acquisition and exploration of mineral properties containing gold, silver, copper, zinc and/or other mineral deposits. We operated our preliminary business as an exploration stage company with the intent to receive income from property sales, joint ventures or other business arrangements with larger companies, rather than developing and placing our properties into production on our own. Pursuant to an Agreement and Plan of Merger (the “Acquisition Agreement”) effective September 12, 2000, we acquired 100% of all the issued and outstanding shares of common stock of Anmore Management Inc., a Delaware corporation, for $90,000 and 10,000 of our shares valued at a nominal $10. On May 22, 2002, we and Anmore Management Inc. agreed to reduce the cash settlement of the Acquisition Agreement to $40,000 from $90,000. The acquisition was approved by the Board of Directors and a majority of the shareholders of both Anmore Management Inc. and us on September 12, 2000. Upon effectiveness of the acquisition, we elected to become the successor issuer to Anmore Management Inc. for reporting purposes under the Securities Exchange Act of 1934 (“the Act”) and elect to report under the Act effective September 12, 2000. Anmore Management Inc. assumed the name Sierra Gigante Resources, Inc. Our officers and directors became the officers and directors of Anmore Management Inc. The $40,010 was treated, for accounting purposes, as a reduction of additional paid in capital and not as goodwill as the nature of the transaction was to allow us to report under the Act by way of reorganization. On June 28, 2002 (the “Effective Date”), pursuant to a Share Exchange and Share Purchase Agreement (“Share Exchange”) among us; 648311 B.C. Ltd. (“648311”), a British Columbia corporation and our wholly owned subsidiary; and Mind Your Own Skin Products, Inc., (“MYOSP”) a British Columbia corporation, 648311 acquired 12,112,500 shares of MYOSP and we acquired 225,000 shares of MYOSP. The aggregate of 12,337,500 shares of MYOSP represented all of the issued and outstanding shares of MYOSP. In consideration for this transaction, the shareholders that transferred 12,112,500 shares to 648311, received 12,112,500 exchangeable shares of 648311. At the time of closing of this transaction, we issued 12,112,500 of our shares to 648311. The exchangeable shares can be converted into an equivalent amount of our shares. The one shareholder that transferred 225,000 shares in MYOSP to us received 225,000 of our shares. Prior to this transaction, we had 2,708,879 shares issued and outstanding. After this transaction, we had 15,046,379 shares issued and outstanding. On the Effective Date, Raymond Merry resigned as our President and Chief Executive Officer, but remained as our director until September 26, 2002 when James MacDonald replaced him. William G. Davenport resigned as our director. The following persons became members of our board of directors: John Farley, Charles Austin and Dr.Mark Alden. Mr.Farley also became President and Chief Executive Officer and Mr.Austin also became Chief Financial Officer and Secretary. 1 On April 19, 2007, (the “ Effective Date”) Dr. Mark Alden, William Douglas Ernsberger, James MacDonald and James Haney resigned from the Board of Directors.On April 19, 2007 Charles Austin resigned from the Board of Directors as well as from his positions of Chief Financial Officer and Chief Accounting Officer. The Share Exchange was approved by the unanimous consent of the Board of Directors of Sierra Gigante, 648311 and MYOSP on June 28, 2002. At such time, we changed our name to AVVAA World Health Care Products, Inc. On June 28, 2002, pursuant to the terms of the MYOSP transaction, we completed a reverse split of our common stock on a 5 for 1 basis, such that every five shares of common stock issued and outstanding immediately prior to the reverse split was changed into one share of fully paid common stock. BUSINESS PLAN The Company is a global biotechnology company specializing in providing all natural, therapeutic skin care products. The Company intends to manage the manufacturing, distribution, marketing and sale of health-care products to the countries specified in its distribution agreement. The specified regions for which the Company has the exclusive distribution rights are as follows: North America, Central America, South America, India, South East Asia, West Indies, Greater Antilles, Australia, Africa, China and Great Britain. The Company’s mission is to provide to the public medically safe, natural, non-toxic health-care products and specifically products that treat skin abnormalities as well as enhance the natural clarity and texture of healthy skin. The Company has the exclusive distribution rights for patented European skin care products, which are scientifically developed to treat the symptoms of skin diseases including eczema, psoriasis and acne. The Company intends to manufacture and market over-the-counter the Neuroskin line of products through mass marketing food and drug channels initially in the United States. The three flagship core products of the Neuroskin lines are FDA compliant. The Company has developed a business plan and conducted research with respect to marketing the products. On December 30, 2005, the Company and its subsidiary entered into a new distribution agreement with the German inventor of the patented Neuroskin line of skin care products, the inventor’s Company and two related German Companies. The German Companies have guaranteed and assumed the obligations of the German inventor to meet product supply demands. This agreement supersedes the Company’s License Agreements made with the German inventor and his company dated September 1, 1999 and February 1, 2002. Pursuant to the new distribution agreement the Company maintains its exclusive distribution rights to distribute the Neuroskin line of products in North America, Central America, South America, India, South East Asia, West Indies, Greater Antilles, Australia, Africa, China and Great Britain. The Neuroskin line of products is a patented, European line of skin care products used for the symptomatic treatment of diseases of the skin including eczema, psoriasis and acne. The patents and trademarks are owned by the German inventor and/or the German companies and are registered in various jurisdictions. The term of the new agreement is 15 years with an option to the Company to extend the term for a further 15 years. The prices for the supply of the Neuroskin products have been agreed to. There are no minimum purchase requirements, no sales targets and no royalties are payable. Pursuant to the original License Agreements the Company paid the German inventor a royalty advance of $220,000. Under the original License Agreements these amounts were to be offset against future royalties due to the inventor or his company. Under the new distribution agreement no royalties are payable and these amounts are not recoverable and have therefore been written off. To carry out our marketing strategies, we will concentrate on a strong relationship with consumer and channel customers to drive sales in the market areas of direct consumer, institutional, mainstream retail & specialty merchants, private brand and cosmetic companies, and health and natural food stores. The core products will be initially introduced throughout the United States, followed by the rest of the Americas. Contacting both pharmaceutical sales and marketing specialists, as well as manufacturing and distribution, companies has been ongoing. Our major goal is to provide a better quality of life for our customers by relieving the severe and underlying pain caused by skin disorders while at the same time generating substantial returns for investors. 2 MATERIAL AGREEMENTS Distribution Agreement Pursuant to two separate License Agreements entered into on September 1, 1999 and February 1, 2002, the Company has been granted by the Inventor of certain products known as Neuroskin Spray for Psoriasis/Eczema, Neuroskin Spray for Acne Relief, Neuroskin Spray for Itch Relief, Nail Fit and Razor Rash the sole and exclusive right and license to manufacture, produce, package, distribute, market, promote, use and sell, among other things, certain human and animal skin care treatments and products. These products have received acknowledgement from the US Food and Drug Administration ("FDA") as compliant products for over the counter pharmaceuticals as well as cosmetics skin care products. Canadian DIN approvals for these products have been renewed and will be activated 30 days prior to initial sales in Canada. The license rights include all countries in the world with the exception of Germany, Switzerland, Austria, Netherlands, Belgium, Luxembourg and Lithuania. The original registrant for the various approvals was the Inventor and licensor. During fiscal 2004, the various approvals were been transferred to reflect the Company as the manufacturer and owner. The inventor retains the licensing rights to the products. The agreements provide for joint ownership of all applicable patents, pending patents, patent applications, trademarks, copyright, secret processes, formulae, technical data and other scientific and technical information that has been secured. Pursuant to the original License Agreements the Company paid the Inventor royalty advances of $220,000. Under the original License Agreements these amounts were to be offset against future royalties due to the Inventor or his company. On December 30, 2005, the Company entered into a new Distribution Agreement (the “Agreement”) with the Inventor of the patented Neuroskin line of skin care products, the Inventor’s company and two companies related to the Inventor. These companies have guaranteed and assumed the obligations of the Inventor to meet product supply demands. This Agreement supersedes the Company’s License Agreements made with the Inventor and his company dated September 1, 1999 and February 1, 2002. Pursuant to the new Agreement, the Company maintains its exclusive distribution rights to distribute the Neuroskin line of products in North America, Central America, South America, India, South East Asia, West Indies, Greater Antilles, Australia, Africa, China and Great Britain. The Neuroskin line of products is a patented, European line of skin care products used for the symptomatic treatment of diseases of the skin including eczema, psoriasis and acne. The patents and trademarks are owned by the German inventor and/or the German companies and are registered in various jurisdictions. The term of the new Agreement is fifteen years with an option to the Company to extend the term for a further fifteen years. The prices for the supply of the Neuroskin products have been agreed to. There are no minimum purchase requirements, no sales targets and no royalties are payable. Summit Laboratories, Inc. This agreement was executed in February 2005. This agreement is for Summit to manufacture the Neuroskin Spray for Psoriasis/Eczema and Neuroskin Spray for Acne Relief product for us. The term of the agreement is for 2 years and will automatically renew for additional 2 year period unless either party provides notice of termination at least 30 days prior to termination of the term. Natures Formulae Health Products Ltd. This agreement was executed in September 2004. This agreement is for Natures Formulae to manufacture and bottle the Neuroskin Spray for Psoriasis/Eczema and Neuroskin Spray for Acne Relief product for us. It is a non-exclusive two year manufacturing agreement, which require a 50% deposit on all orders we place with them. 3 Crossfire Network, Inc. This agreement was executed in January 2005. It provides for Crossfire to market and sell our products. The agreement is effective until February 2010. On February 1, 2006, the Company entered into a new contract replacing the existing five-year agreement with a new one-year agreement. The new contract calls for six monthly payments of $20,000 per month recoverable against commissions of 15% on sales generated. The Company can cancel the contract if sales are not booked from at least two of eight listed possible customers. On December 18, 2006 the Company notified Crossfire Network, Inc. of its intention to terminate the contract effective January 31, 2007. APRIL 2005 FINANCING On April 5, 2005, the Company completed Financing Agreements totalling $1,100,000. Under the agreements, the Company will issue up to $1,100,000 in convertible notes. The convertible notes bear interest at 8% and are due one year from issuance, and bear default interest at 15% thereafter. Any accrued interest is payable upon each conversion and on the due date. The notes are convertible into common shares of the Company. The conversion price is based on 80% of the average of the three lowest closing prices of the Company’s stock for the thirty days prior to conversion; for a maximum of $0.20 per share; and a minimum of $0.08 per share for eight months after issuance and no minimum conversion price thereafter. The timing of the conversion is at the option of the holder.The notes are secured by a grant of a general security interest in all of the Company’s assets both tangible and intangible. (a) (i)The Company is to issue four series of share purchase warrants as follows: Class A warrants equivalent to the number of shares issued on the convertible note exercisable at $0.20 per share; Class B warrants equivalent to 75% of the number of shares issued on the convertible note exercisable at $0.25 per share; Class C warrants equivalent to 75% of the number of shares issued on the convertible note exercisable at $0.30 per share; and Class D warrants equivalent to 50% of the number of shares issued on the convertible note exercisable at $0.45 per share. The warrants will expire five years after the date the warrants are issued and are callable by the Company when the market price is 200% of the exercise price. (a) (ii)On April 5, 2005, the Company received $660,000 under the terms of the convertible notes and is to receive the balance of $440,000 once the Company has filed an SB-2 Registration Statement (“SB-2”) with the United States Securities and Exchange Commission (“SEC”) that is declared effective (met and received). If the SB-2 is not declared effective within ninety days after April 5, 2005, the Company must pay a penalty of 2% (subsequently amended to 5%) for each thirty-day period of the convertible notes remaining unconverted. The SB-2 was declared effective in December 2005. (a) (iii)On April 5, 2005, the Company issued 4,125,000 Class A warrants, 3,093,750 Class B warrants, 3,093,750 Class C warrants, and 2,062,500 Class D warrants pertaining to the $660,000 in convertible notes issued. (a) (iv)On March 30, 2006, the Company agreed to change the conversion terms of the convertible notes described above in Note 7 (a). The conversion price was changed from 80% to 50% of the average of the three lowest closing prices of the Company’s shares for the twenty trading days prior to conversion. (a) (v)There are specific provisions for use of proceeds and penalties should the Company vary more than 5% for each individual item specified on the use of proceeds. The Company is also committed to paying a due diligence fee of 9% of the total convertible notes issued (50% or $49,500 of which was paid in cash and the other 50% was paid in the form of $49,500 in convertible notes with the same terms as above and without warrants). (a) (vi)On August 2, 2005, the Financing Agreements were amended and the Company issued an additional $140,000 in convertible notes. The terms and conditions of the original Financing Agreements were unchanged except that the maximum conversion price for the convertible notes was reduced from $0.20 to $0.16 per share and there is no minimum conversion price. The Company issued 1,129,761 Class A warrants exercisable at $0.20 per share, 847,321 Class B warrants exercisable at $0.25 per share, 847,321 Class C warrants exercisable at $0.30 per share, and 564,881 Class D warrants exercisable at $0.45 per share, pertaining to the $140,000 in convertible notes issued. The warrants will expire five years after the date the warrants are issued and are callable by the Company when the market price is 200% of the exercise price. 4 (a) (vii)On January 17, 2006, the Financing Agreements were completed and the Company received an additional $300,000.The Company issued $493,200 of convertible notes for the additional funding of $300,000 and for liquidated damages amounting to $193,200 as outlined in Note 7 (a)(ii).The Company issued 4,784,688 Class A warrants exercisable at $0.20 per share, 3,588,516 Class B warrants exercisable at $0.25 per share, 3,588,516 Class C warrants exercisable at $0.30 per share, and 2,392,344 Class D warrants exercisable at $0.45 per share. (a) (viii) The warrants are detachable from the convertible notes and have been accounted for separately in accordance with FAS 133 and EITF 00-19.The warrants do not meet the necessary qualifications for equity as outlined in EITF 00-19.As a result, the warrants and conversion feature were classified as liabilities pursuant to FAS 133 at fair value with changes in fair value recorded in the consolidated statements of operations. The Company classified the conversion features and warrants as derivative liabilities pursuant to SFAS 133 and EITF 00-19.The Company recorded derivative liabilities (Refer to Notes 8 and 22) on the convertible notes equal to the fair value of the conversion feature and warrants of $3,689,435 and a discount on the notes of $1,342,700.During the year ended May 31, 2007, interest of $332,900 (May 31, 2006 – $449,174) has been accreted. At May 31, 2006, $350,000 of the $1,342,700 convertible notes had been converted into common shares leaving outstanding principal of $992,700 with a carrying value of $659,800.During the year ended May 31, 2007 an additional $267,063 was converted into common shares leaving outstanding principal of $725,637 with a carrying value of $725,637. The Company agreed to file a post-effective amendment of the SB-2 filed with the SEC on or before February 28, 2006 to register an additional 4,081,691 shares of common stock assuming complete conversion pertaining to the $193,200 in liquidated damages as per the terms of the financing agreements. The additional 4,081,691 were included in the SB-2 filed on May 19, 2006. MARCH 2006 FINANCING On March 30, 2006, the Company completed financing agreements for $2,000,000 with private investors (the “Investors”). The Company will issue to the Investors secured convertible notes totalling $2,000,000 with a 6% interest rate and a maturity of three years. The notes are convertible into shares of common stock at 50% of the average of the lowest three closing prices for the Company’s shares during the twenty trading days prior to conversion. The applicable conversion percentage changes to 55% if the SB-2 is filed on or before the Filing Date; and 60% if the SB-2 is declared effective by the Effectiveness Deadline. The convertible notes are secured by a lien on all of the Company’s assets pursuant to the Security Agreement and the Intellectual Property Security Agreement entered into with the Investors. (b) (i)Under the terms of these agreements, $700,000 was funded on the Closing Date, a further $600,000 was funded on the date an SB-2 Registration Statement (“SB-2”) was filed (pursuant to a Registration Rights Agreement) with the SEC, and $700,000 was funded on the date the SB-2 Registration Statement was declared effective by the SEC. Pursuant to the terms of a Registration Rights Agreement, the Company is required to register the shares underlying the convertible notes, as well as the shares to be issued pursuant to the warrants within forty-five days from the Closing Date and are required to have the SB-2 declared effective within 120 days from the Closing Date. In the event that the SB-2 is not filed or declared effective within these time limits, the Company may be deemed in default under the agreements and subject to liquidated damages in the amount of 2% of the entire funding amount per month. 5 (b) (ii)Pursuant to this financing transaction, the Company also granted the Investors the right to purchase an aggregate of 36,000,000 shares of common stock (the “Warrants”), of which Warrants to purchase 26,000,000 shares were issued on March 27, 2006 and Warrants to purchase 10,000,000 shares were issued on May 23, 2006. The Warrants are exercisable for a period of seven years from the dates of issuance at an exercise price of $0.16 per share. (b) (iii)On May 30, 2006 the Company’s solicitors received a letter from the SEC indicating that the SEC would not be reviewing the SB-2 and indicating that the filing could not "go effective" until the Company had increased its Authorized Capital. On July 26, 2006, the Company increased the authorized capital from 100,000,000 to 750,000,000 shares.The SB-2 was declared effective in October 2006. (b) (iv)As at May 31, 2007, the Company has issued callable secured convertible notes totalling $2,000,000. The Company received the first tranche of $700,000 on March 27, 2006, the second tranche of $600,000 on May 23, 2006, and the third tranche of $700,000 on October 6, 2006. The warrants are detachable from the convertible notes and have been accounted for separately in accordance with FAS 133 and EITF 00-19.The warrants do not meet the necessary qualifications for equity as outlined in EITF 00-19.As a result, the warrants and conversion feature were classified as liabilities pursuant to FAS 133 at fair value with changes in fair value recorded in the consolidated statements of operations. The Company classified the conversion features and warrants as derivative liabilities pursuant to SFAS 133 and EITF 00-19.The Company recorded derivative liabilities (Refer to Notes 8 and 22) on the convertible notes equal to the fair value of the conversion feature and warrants of $5,780,668 and a discount on the notes of $2,000,000.The Company will record further interest expense over the term of the convertible notes of $1,916,239 resulting from the difference between the stated value and carrying value at the date of issuance. The carrying value of the convertible notes will be increased to the face value of the convertible notes of $2,000,000 at maturity.Interest expense for the year ended May 31, 2007 on principal of $2,000,000 totalling $495,886 has been accreted (2006 - $45,893). During the year ended May 31, 2007, $172,409 was converted into common shares leaving outstanding principal of $1,827,591 with a carrying value of $625,651. MARCH 2007 FINANCING On March 1, 2007, the Company completed financing agreements for $250,000 with private investors (the “Investors”). The Company issued to the investors callable secured convertible notes totalling $250,000 with a 6% interest rate, 15% interest rate upon default and a maturity of three years (the “Notes”). The notes are convertible into shares of common stock at 50% of the average of the lowest three closing prices for the Company’s shares during the twenty trading days prior to conversion. The applicable conversion percentage changes to 55% if the SB-2 is filed within 45 days of the Closing Date; and 60% if the SB-2 is declared effective within 120 days from the Closing Date. The SB-2 has not been filed.The Notes are secured with a secondary position on all of the Company's assets pursuant to the Security Agreement and the Intellectual Property Security Agreement entered into with the Investors. In addition, the Company granted the Investors warrants with a seven-year maturity, to purchase 10 million shares of the Company’s common stock at an exercise price of $.002.Pursuant to the terms of a Registration Rights Agreement, the Company is required to register the shares underlying the Notes, as well as the shares to be issued pursuant to the Warrant, for a total of 120 million shares, within 45 days from the Closing Date and is required to have the registration statement declared effective within 120 days from the Closing Date.The underlying shares have not been registered and the Company has defaulted on the convertible notes. There are liquidated damages or cash penalties payable to the warrant holder if the Company cannot register the shares underlying the warrants.The Company must file an SB-2 to register the warrant shares within 45 days from the closing date and have the SB-2 declared effective within 120 days.If the Company fails to file by the 45th day, there is a 2% penalty payable as of that date.Then on the 30th day thereafter there is another 2% penalty, prorated if the default is cured during the 30 day period.If the SB-2 is not declared effective by the 120th day, then on the 30th day after that day there is a 2% penalty and on each 30th day after that another 1% penalty, again prorated to a maximum of 6%.The penalties commenced April 14, 2007 at 2% of $250,000 and continue at 2% per month for each month thereafter until the Convertible Notes mature in March 2010. The maximum penalty payable is $15,000.At May 31, 2007 the Company has recorded $7,500 in accrued liabilities for the 2% penalties that have accrued from April 14, 2007 to May 31, 2007. At May 31, 2007, the fair value of the warrants was $9,844 and the conversion feature was $463,514.The fair value of the warrants and the conversion feature upon issuance of convertible notes on March 1, 2007 was $29,725 and $709,621, respectively. INQUIRY FROM THE ORGANIZATION FORMERLY KNOWN AS THE NASD On March 23, 2005, we received an inquiry from the staff of the Market Regulation department of the organization formerly known as the NASD regarding our trading activity. The inquiry consisted of 13 questions about our outstanding contracts and business operations. We subsequently responded to the organization formerly known as the NASD inquiry with all required documentation. We have not received any further inquiries from the organization formerly known as the NASD. 6 EMPLOYEES As of November 1, 2007 we have 2 full time employees, 4 consultants under contract and 2 part time employees. With the restructuring of the company we have laid off the balance of employees with the intention of re-hiring them as sales and revenues increase. We have never had a work stoppage, and no employees are represented under collective bargaining agreements. We consider our relations with current and past employees and consultants as good. Our contract maufacturers, Summit Labs in Chicago and Natures Formulae in Kelowna, B.C. are capable of handling 25,000 bottles per shift and Summit Labs can also facilitate packaging and shipping of 25,000 bottles per day. Our management team of employees and consultants combines 210 years of corporate management, and sales and marketing experience with a strong emphasis in financial accounting, pharmaceutical, and banking experience. The medical research team is comprised of world-renowned medical professionals in the fields of dermatology,veterinary medicine and radiation oncology. ITEM 2.DESCRIPTION OF PROPERTY On August 30, 2005, we completed the purchase of an office building at 1710 Shuswap Ave, Lumby, British Columbia, V0E 2G0, which will become the Company’s head office. The Company purchased the office building for $325,000 (Canadian dollars) and paid brokerage, loan and acceptance fees totaling $36,125 (Canadian dollars). The Company financed the purchase with mortgages totaling $350,000 (Canadian dollars) with a first mortgage of $211,250, (Canadian dollars) bearing interest at 9.95%, and a one-year term and a second mortgage of $138,750(Canadian dollars) for a one year term bearing interest of 15% per annum. Subsequent to May 31, 2007, the mortgages were foreclosed.The Company applied for and was granted a 6 month grace period to find another lender or sell the property. The property has been sold on October 31, 2007. ITEM 3.LEGAL PROCEEDINGS The former Vice President of Sales and Marketing of the Company, Barbara Smith, wrongfully registered certain of the Company’s internet domain names in the name of a consulting company controlled by her called E-Clarity Consulting Inc. during the time she worked for the Company. The Company was able to recover registered ownership of some of its domain names but she refused to cooperate to hand over control of the balance to the Company. On September 30, 2005, the Company commenced legal proceedings in the Supreme Court of British Columbia against Barbara Smith and E-Clarity Consulting Inc. alleging that she breached her fiduciary and contractual duties to the Company on a number of grounds, including wrongfully registering the Company’s internet product property in such a manner and by failing to deliver them to the Company when requested to do so. On September 30, 2005, the Company obtained an interim Court Order requiring Barbara Smith and E-Clarity Consulting Inc. to deliver the internet property to the Company within two days of being served with the Court Order. She was served with the Court Order and complied with it. On October 17, 2005, the Company obtained a judgment against Barbara Smith and E-Clarity Consulting Inc. for damages to be assessed plus costs to be assessed. The Company has not since taken any steps in the proceedings to assess costs or damages. In September 2005, the Company received an invoice from E-Clarity Consulting Inc. seeking payment of $240,137 with a threat to face legal proceedings if the amount was not paid. The Company denies the amount claimed is owed, has not paid any of the amount claimed, and intends to vigorously defend its position when required to do so. The Company has recorded an amount owing to Barbara Smith of $131,458 recorded in its books as at May 31, 2007. She has issued further invoices unilaterally adding further interest charges to the amount allegedly owing, but she has taken no steps in the Courts to attempt to collect it. The Company denies the obligation to pay the invoiced amount and interest as claimed by her. 7 Aside from rendering her invoices, Barbara Smith has not taken any steps in the existing legal proceedings nor has she initiated any other legal proceedings to advance her claims for payment from the Company. If she takes steps in legal proceedings to collect the amounts allegedly due, the Company will defend the claim and proceed to assess damages and costs in its legal proceedings and seek to set off those amounts from the amount, if any, which might be found by a court to be payable by the Company to her. If the Company’s damage claim against her exceeds the amount which may be payable to her, the Company plans to collect the excess of such damages and costs from Barbara Smith and E-Clarity Consulting Inc. On May 9, 2007, the former CFO of the Company commenced legal proceedings against the Company seeking judgement for unpaid services pursuant totalling $73,312 plus costs and on May 25, 2007 filed an application for summary judgement.The Company retained counsel to defend against the action and in particular the application for judgment. The Company is not taking issue with the amount claimed, but it is claiming thatthe former CFO should be precluded from taking the proceedings at this time and obtaining judgment because of an agreement between the Company’s executives initiated by himself whereby they all agreed to postpone payment of unpaid salaries and bonuses until the Company's finances improved to make the payments viable without threatening the Company's ability to advance its business interests. The Company's counsel hasserved its own applicationdated July 6, 2007 to stay (or suspend) the prosecution of based on this agreement. Both applications are currently pending. No court date has been set for their hearing.The amount claimed was accrued at May 13, 2007. Other than noted above, there is no litigation pending or threatened by or against us. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On June 26, 2006, the Company filed a Preliminary Form 14A with the SEC informing the shareholders of an Annual Meeting on July 26, 2006. Included in the resolutions for approval by the Shareholders was an Amendment to the Company bylaws to increase the Authorized Capital from 100,000,000 shares to 750,000,000 shares. Also included was a resolution for approval of the 2006 Stock Incentive Plan for a total of 10,000,000 shares of common stock to be issued to employees, directors, independent contractors agents or other eligible persons; to elect seven (7) directors to serve until the next annual meeting or until their successors are duly elected and qualified; to authorize the formation of an Audit Committee and a Compensation Committee and to ratify the members thereto; and to ratify the engagement of our new auditors,. On July 26, 2006, at the Annual Meeting of Shareholders, the shareholders approved all of the above actions. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is currently traded on the OTC Bulletin Board under the symbol “AVVW.” The following table sets forth the high and low bid prices for our common stock for the last three fiscal years (since the first fiscal quarter of the fiscal year June 1, 2002 through May 31, 2007). YEAR QUARTER HIGH LOW 2003-04 Third(December 1-February 28) 0.51 0.30 2004 Fourth(March 1-May 31) 0.74 0.25 2004 First(June 1-August 31) 0.578 0.22 2004 Second(September 1-November 30) 0.39 0.235 2004-05 Third(December 1-February 28) 0.31 0.145 2005 Fourth(March 1-May 31) 0.25 0.09 2005 First(June 1-August 31) 0.19 0.10 2005 Second (September 1 – November 30) 0.15 0.055 2005-06 Third (December 1 – February 28) 0.14 0.049 2006 Fourth (March 1-May 31) 0.058 0.028 2006 First (June 1 – August 31) 0.054 0.020 2006 Second (September 1 – November 30) 0.030 0.005 2006-07 Third (December 1 – February 28) 0.0084 0.0021 2007 Fourth (March 1 – May 31) 0.0004 0.0004 2007 First (June 1 – August 31) 0.0004 0.0004 2007 Second (September 1 – November 1) 0.0004 0.0004 8 As of November 1, 2007, in accordance with our transfer agent records, we had 160 shareholders of record. Such shareholders of record held 750,000,000 shares of our common stock. DIVIDENDS We intend to retain future earnings to support our growth. Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. ITEM6. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS MANAGEMENT’S DISCUSSION This report contains forward-looking statements. The words, “anticipate”, “believe”, expect”, “plan”, “intend”, “estimate”, “project”, “could”, “may”, “foresee”, and similar expressions are intended to identify forward-looking statements. Our actual results could differ materially from the results discussed in the forward-looking statements. OVERVIEW We were incorporated on June 3, 1998 in the State of Nevada. On June 28, 2002, we completed the acquisition of 100% of the common shares of Mind Your Own Skin Products Inc. (“MYOSP”), a company incorporated under the Company Act of the Province of British Columbia, Canada. The purchase transaction consisted of 12,112,501 common shares, after a 1 new for 5 old reverse stock split of our issued common shares. This share issuance resulted in a reverse takeover of us by the shareholders of MYOSP. Certain directors and officers of MYOSP became our directors and officers. The financial statements included in this report are a continuation of MYOSP (date of inception March 25, 1999). The Company is a global biotechnology company specializing in providing all natural, therapeutic skin care products. The Company intends to manage the manufacturing, distribution, marketing and sale of health-care products to the countries specified in its distribution agreement. The specified regions for which the Company has the exclusive distribution rights are as follows: North America, Central America, South America, India, South East Asia, West Indies, Greater Antilles, Australia, Africa, China and Great Britain. The Company’s mission is to provide to the public medically safe, natural, non-toxic health-care products and specifically products that treat skin abnormalities as well as enhance the natural clarity and texture of healthy skin. The Company has the exclusive distribution rights for patented European skin care products, which are scientifically developed to treat the symptoms of skin diseases including eczema, psoriasis and acne. The Company intends to manufacture and market over-the-counter the Neuroskin line of products through mass marketing food and drug channels initially in the United States. The three flagship core products of the Neuroskin lines are FDA compliant. The Company has developed a business plan and conducted research with respect to marketing the products. On December 30, 2005, the Company and its subsidiary entered into a new distribution agreement with the German inventor of the patented Neuroskin line of skin care products, the inventor’s Company and two related German Companies. The German Companies have guaranteed and assumed the obligations of the German inventor to meet product supply demands. This agreement supersedes the Company’s License Agreements made with the German inventor and his company dated September 1, 1999 and February 1, 2002. 9 Pursuant to the new distribution agreement the Company maintains its exclusive distribution rights to distribute the Neuroskin line of products in North America, Central America, South America, India, South East Asia, West Indies, Greater Antilles, Australia, Africa, China and Great Britain. The Neuroskin line of products is a patented, European line of skin care products used for the symptomatic treatment of diseases of the skin including eczema, psoriasis and acne. The patents and trademarks are owned by the German inventor and/or the German companies and are registered in various jurisdictions. The term of the new agreement is 15 years with an option to the Company to extend the term for a further 15 years. The prices for the supply of the Neuroskin products have been agreed to. There are no minimum purchase requirements, no sales targets and no royalties are payable. Pursuant to the original License Agreements the Company paid the German inventor a royalty advance of $220,000. Under the original License Agreements these amounts were to be offset against future royalties due to the inventor or his company. Under the new distribution agreement no royalties are payable and these amounts are not recoverable and have therefore been written off. We are considered a development stage company in accordance with Statement of Financial Accounting Standards (SFAS) No. 7. Our consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles, on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. We commenced manufacturing operations and launched a consumer web site to generate Internet sales on December 1, 2004. As of May 31, 2007, we have a working capital deficit of $14,499,377 and have accumulated operating losses of $22,999,430 since our inception. Our continuation is dependent upon the continuing financial support of creditors and stockholders, obtaining long-term financing, generating significant revenue, and achieving profitability. These conditions raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might arise from this uncertainty. Key trend and analytical points on the potential effects of known trends. The Company’s management has studied trends in the aging population and the widespread problem of Skin Diseases. The emotional and social consequences of skin disease are often profound and life altering. “In cases where psoriasis plaques are visible, patients can suffer severe humiliation and depression; some even withdraw from society and become isolated. In one study, 75% of patients reported that psoriasis undermined their confidence. Another study reported that 8% felt their life was not worth living”. Dr.Iona Ginsburg, MD, Associate Clinical Professor of Psychiatry in Dermatology at New York’s Columbia-Presbyterian Medical Center, wrote in a 1995 journal article: “Psoriasis is a disease that, in attacking the skin, attacks the very identity of the individual. Many patients have to deal on a daily basis with shame, guilt, anger and fear of being thought dirty and infectious by others” o Seventeen million (17 million) Americans have acne (*The National Institute of Arthritis and Musculoskeletal and Skin Diseases). o There are 7 million people living in the United States that are affected by some form of psoriasis. Approximately two hundred and fifty thousand new cases are reported each year. (*Well-Connected Report, 1999 Nidus Information Services Inc., June 1999). o “Skin problems are exceedingly common: 30% of Americans have dermatological conditions requiring a physician’s care. Moreover, the skin and its appendages (the hair and nails) play a paramount role in our psychological makeup.” (*Cecil Textbook of Medicine 20th edition, 1996). 10 11999 Nidus Information Services, Inc. Well-Connected Report: Psoriasis. June 1999 o Over 16 million people living in the United States are affected by eczema (*The National Institute of Arthritis and Musculoskeletal and Skin Diseases). o *Research by the National Psoriasis Association, the USA Dermatologist Association and other institutions indicate that close to $4 billion is spent on treatments for psoriasis, eczema, and acne per year. o “85% of the US population between ages 12-25 develop some form of acne.” (*FDA Consumer Report, “On the Teen Scene” section of WebMD Health). o The psoriasis market is continuing to grow with the aging population and affects between 0.5% - 3% of the world’s population, (*Well-Connected Report, 1999 Nidus Information Services Inc., June 1999). o *Forrester Research states in their article “B2B Healthcare Spending Shifting Online” (Jan. 2000), “Over-the-counter drugs, health and beauty aids will contribute $1.9 billion and $900 million, respectively, to the online retail category.” o The market size for the health and natural food store market tops 9,245 stores in USA with sales reaching $14 billion in 2000. (*source: www.marketresearch.com) Because of these growing trends the Company’s management has set site on these Primary Target Markets and Secondary Target Markets. Primary o Individuals suffering with psoriasis, eczema and acne and various other skin diseases; o Pharmacy Retail outlets; o Mainstream and Specialty Drug and Food Chain outlets; and Institutions - hospitals, clinics, prisons. Secondary o Private brand companies; o Cosmetic companies; and o Health and Natural Food Store Market. In addition to the direct AVVAA employee’s, and to insure that AVVAA can sell through to the Primary and Secondary markets the following actions have been taken: Crossfire Network Inc. was hired as a consultant / Independent Contractor in January of 2005 for the sole purpose of assisting and executing the sales plan in conjunction with AVVAA. This contract was replaced with a new one year contract dated February 1, 2006 and signed by all parties on March 22, 2006. The contract calls for six monthly payments of $20,000 per month recoverable against commissions of 15%. The contract can be cancelled by the company if sales are not booked by at least two of eight listed possible customers. On December 18, 2006 the Company notified Crossfire Network, Inc. of its intention to terminate the contract effective January 31, 2007. During the year ended May 31, 2007 the Company entered into a six-year agreement with a distributor for Indonesia.The distributor is granted the right to use the Company trademarks and product names.The agreement will automatically renew for further periods of three years unless either party provides notification within 90 days of expiration. 11 TheCompany also entered into a consulting agreement for financial and marketing advice including the production of marketing materials and introductions to distributors, buyers and stores for the animal care line of products.The term of the contract is dependent on completion of the agreed upon tasks which are expected to require nine months to complete. As payment, the Company is to provide 44,000,000 shares of common stock of the Company, immediately, or, as soon as a registration statement can be completed with the SEC. During the year ended May 31, 2007 the Company completed an agreement for an advertising campaign and agreed to pay a fee for referrals not to exceed $20,000.The agreement does not have a specific term but can be canceled by the Company on seven days notice. During the year ended May 31, 2007, the Company entered into a consulting agreement for financial advisory services, marketing planningand Strategic Planning advice. The term of the contract is for one year. The Company is to provide 20,000,000 shares of common stock of the Company as soon as a registration statement can be completed with the SEC. The shares are to be issued in three installments of 6 million 6,667,000 shares at the beginning of each three-month period. PLAN OF OPERATIONS FOR THE NEXT TWELVE MONTHS We are presently licensed to manufacture and distribute patented European skin care products, which were scientifically developed to treat the symptoms of skin diseases including eczema, psoriasis and acne. We intend to manufacture and market over-the-counter the Neuroskin line of products through direct to consumer sales followed by penetration into the food, drug and mass distribution channels in the United States. The three flagship core products of the Neuroskin lines are FDA compliant. We have developed a business plan and have conducted research with respect to marketing the products. We will initially seek to generate sales and begin building brand awareness by aggressively marketing these products through the Internet. The Internet is only one element in the overall business strategy. An integrated approach will ensure cohesive efforts support both online and offline sales and marketing strategies. A comprehensive marketing plan has been developed. Manufacturing operations commenced on December 1, 2004 at Natures Formulae manufacturing facility in Kelowna, British Columbia with the production of the three core products of the Neuroskin line. In addition, a consumer web site was launched on December 1, 2004, which can be viewed at http://www.help4skincare.com. This consumer-orientated information and product purchase web site was developed specifically to open a direct line to consumer sales channel. On August 30, 2005, the Company completed the purchase of a building and property in Lumby, British Columbia to serve as the head office. During the year ended May 31, 2007, as part of a cost-cutting program, the Company’s senior management agreed to reduce salary and consulting fees by 65% for the period March 1, 2007 to May 31,2007. In addition, the Company’s office building was listed for sale. RESULTS OF OPERATIONS FOR TWELVE MONTHS ENDED MAY 31, 2 ENDED MAY 31, 2006. Manufacturing operations commenced at the end of November 30, 2004 and a consumer web site was launched in December 2004, to enable the commencement of sales through the Internet, and through fax and mail orders. An animal care product line was launched in May 2005. The net loss in 2007 was $4,470,747 ($0.03 per share) compared to a net loss of $10,500,563 ($0.25 per share) in 2006, a decrease of $6,029,816. The primary cause of the decreased loss was the $5,085,013 gain on the change in fair value of derivative liabilitiesrelating to the convertible notes. In 2007, the Company recorded Sales of $95,577, compared to $18,657 in 2006. Cost of sales in 2007 were increased to $444,096 due to the impairment of inventory of 337,237. 12 LIQUIDITY AND CAPITAL RESOURCES For the twelve months ended May 31, 2007, operations were primarily financed by the proceeds issue of Convertible Notes of $950,000, an increase in accounts payable and accrued liabilities of $5,253,564 and cash on hand at May 31, 2006. As of May 31, 2007, we had an cash of$8,571 and had a working capital deficit of 14,499,377. As of the year ending May 31, 2006, we had a working capital deficit of $12,447,778. As ofMay 31, 2007 we have recorded an allowance for slow moving obsolete inventory of $ 337,237. May 31, 2007 $ May 31, 2006 $ Restated a)Convertible notes (“April 2005 Financing”) interest rate 15% per annum; due one year from issuance; convertible at 50% of the average three lowest closing prices of the Company’s common stock for the 20 days prior to conversion. 725,637 659,800 b)Convertible notes(“March 2006 Financing”) interest rate 15% per annum; due three years from issuance; convertible at 60% of the average three lowest closing prices of the Company’s common stock for the 20 days prior to conversion. 625,651 45,893 c)Convertible notes(“March 2007 Financing”) interest rate 15% per annum; due three years from issuance; convertible at 50% of the average three lowest closing prices of the Company’s common stock for the 20 days prior to conversion. 20,757 – Convertible notes 1,372,045 705,693 (a) April 2005 Financing On April 5, 2005, the Company completed Financing Agreements totalling $1,100,000. Under the agreements, the Company will issue up to $1,100,000 in convertible notes. The convertible notes bear interest at 8% and are due one year from issuance, and bear default interest at 15% thereafter. Any accrued interest is payable upon each conversion and on the due date. The notes are convertible into common shares of the Company. The conversion price is based on 80% of the average of the three lowest closing prices of the Company’s stock for the thirty days prior to conversion; for a maximum of $0.20 per share; and a minimum of $0.08 per share for eight months after issuance and no minimum conversion price thereafter. The timing of the conversion is at the option of the holder.The notes are secured by a grant of a general security interest in all of the Company’s assets both tangible and intangible. (a) (i)The Company is to issue four series of share purchase warrants as follows: Class A warrants equivalent to the number of shares issued on the convertible note exercisable at $0.20 per share; Class B warrants equivalent to 75% of the number of shares issued on the convertible note exercisable at $0.25 per share; Class C warrants equivalent to 75% of the number of shares issued on the convertible note exercisable at $0.30 per share; and Class D warrants equivalent to 50% of the number of shares issued on the convertible note exercisable at $0.45 per share. The warrants will expire five years after the date the warrants are issued and are callable by the Company when the market price is 200% of the exercise price. 13 (a) (ii)On April 5, 2005, the Company received $660,000 under the terms of the convertible notes and is to receive the balance of $440,000 once the Company has filed an SB-2 Registration Statement (“SB-2”) with the United States Securities and Exchange Commission (“SEC”) that is declared effective (met and received). If the SB-2 is not declared effective within ninety days after April 5, 2005, the Company must pay a penalty of 2% (subsequently amended to 5%) for each thirty-day period of the convertible notes remaining unconverted. The SB-2 was declared effective in December 2005. (a) (iii)On April 5, 2005, the Company issued 4,125,000 Class A warrants, 3,093,750 Class B warrants, 3,093,750 Class C warrants, and 2,062,500 Class D warrants pertaining to the $660,000 in convertible notes issued. (a) (iv)On March 30, 2006, the Company agreed to change the conversion terms of the convertible notes described above in Note 7 (a). The conversion price was changed from 80% to 50% of the average of the three lowest closing prices of the Company’s shares for the twenty trading days prior to conversion. (a) (v)There are specific provisions for use of proceeds and penalties should the Company vary more than 5% for each individual item specified on the use of proceeds. The Company is also committed to paying a due diligence fee of 9% of the total convertible notes issued (50% or $49,500 of which was paid in cash and the other 50% was paid in the form of $49,500 in convertible notes with the same terms as above and without warrants). (a) (vi)On August 2, 2005, the Financing Agreements were amended and the Company issued an additional $140,000 in convertible notes. The terms and conditions of the original Financing Agreements were unchanged except that the maximum conversion price for the convertible notes was reduced from $0.20 to $0.16 per share and there is no minimum conversion price. The Company issued 1,129,761 Class A warrants exercisable at $0.20 per share, 847,321 Class B warrants exercisable at $0.25 per share, 847,321 Class C warrants exercisable at $0.30 per share, and 564,881 Class D warrants exercisable at $0.45 per share, pertaining to the $140,000 in convertible notes issued. The warrants will expire five years after the date the warrants are issued and are callable by the Company when the market price is 200% of the exercise price. (a) (vii)On January 17, 2006, the Financing Agreements were completed and the Company received an additional $300,000.The Company issued $493,200 convertible notes for the additional funding of $300,000 and for liquidated damages amounting to $193,200 as outlined in Note 7 (a)(ii).The Company issued 4,784,688 Class A warrants exercisable at $0.20 per share, 3,588,516 Class B warrants exercisable at $0.25 per share, 3,588,516 Class C warrants exercisable at $0.30 per share, and 2,392,344 Class D warrants exercisable at $0.45 per share. (a) (viii) The warrants are detachable from the convertible notes and have been accounted for separately in accordance with FAS 133 and EITF 00-19.The warrants do not meet the necessary qualifications for equity as outlined in EITF 00-19.As a result, the warrants and conversion feature were classified as liabilities pursuant to FAS 133 at fair value with changes in fair value recorded in the consolidated statements of operations. The Company classified the conversion features and warrants as derivative liabilities pursuant to SFAS 133 and EITF 00-19.The Company recorded derivative liabilities (Refer to Notes 8 and 22) on the convertible notes equal to the fair value of the conversion feature and warrants of $3,689,435 and a discount on the notes of $1,342,700.During the year ended May 31, 2007, interest of $332,900 (May 31, 2006 – $449,174) has been accreted. At May 31, 2006, $350,000 of the $1,342,700 convertible notes had been converted into common shares leaving outstanding principal of $992,700 with a carrying value of $659,800.During the year ended May 31, 2007 an additional $267,063 was converted into common shares leaving outstanding principal of $725,637 with a carrying value of $725,637. The Company agreed to file a post-effective amendment of the SB-2 filed with the SEC on or before February 28, 2006 to register an additional 4,081,691 shares of common stock assuming complete conversion pertaining to the $193,200 in liquidated damages as per the terms of the financing agreements. The additional 4,081,691 were included in the SB-2 filed on May 19, 2006. 14 (b) March 2006 Financing On March 30, 2006, the Company completed financing agreements for $2,000,000 with private investors (the “Investors”). The Company will issue to the Investors secured convertible notes totalling $2,000,000 with a 6% interest rate and a maturity of three years. The notes are convertible into shares of common stock at 50% of the average of the lowest three closing prices for the Company’s shares during the twenty trading days prior to conversion. The applicable conversion percentage changes to 55% if the SB-2 is filed on or before the Filing Date; and 60% if the SB-2 is declared effective by the Effectiveness Deadline. The convertible notes are secured by a lien on all of the Company’s assets pursuant to the Security Agreement and the Intellectual Property Security Agreement entered into with the Investors. (b) (i)Under the terms of these agreements, $700,000 was funded on the Closing Date, a further $600,000 was funded on the date an SB-2 Registration Statement (“SB-2”) was filed (pursuant to a Registration Rights Agreement) with the SEC, and $700,000 was funded on the date the SB-2 Registration Statement was declared effective by the SEC. Pursuant to the terms of a Registration Rights Agreement, the Company is required to register the shares underlying the convertible notes, as well as the shares to be issued pursuant to the warrants within forty-five days from the Closing Date and are required to have the SB-2 declared effective within 120 days from the Closing Date. In the event that the SB-2 is not filed or declared effective within these time limits, the Company may be deemed in default under the agreements and subject to liquidated damages in the amount of 2% of the entire funding amount per month. (b) (ii)Pursuant to this financing transaction, the Company also granted the Investors the right to purchase an aggregate of 36,000,000 shares of common stock (the “Warrants”), of which Warrants to purchase 26,000,000 shares were issued on March 27, 2006 and Warrants to purchase 10,000,000 shares were issued on May 23, 2006. The Warrants are exercisable for a period of seven years from the dates of issuance at an exercise price of $0.16 per share. (b) (iii)On May 30, 2006 the Company’s solicitors received a letter from the SEC indicating that the SEC would not be reviewing the SB-2 and indicating that the filing could not "go effective" until the Company had increased its Authorized Capital. On July 26, 2006, the Company increase the authorized capital from 100,000,000 to 750,000,000 shares.The SB-2 was declared effective in October 2006. (b) (iv)As at May 31, 2007, the Company has issued callable secured convertible notes totalling $2,000,000. The Company received the first tranche of $700,000 on March 27, 2006, the second tranche of $600,000 on May 23, 2006, and the third tranche of $700,000 on October 6, 2006. The warrants are detachable from the convertible notes and have been accounted for separately in accordance with FAS 133 and EITF 00-19.The warrants do not meet the necessary qualifications for equity as outlined in EITF 00-19.As a result, the warrants and conversion feature were classified as liabilities pursuant to FAS 133 at fair value with changes in fair value recorded in the consolidated statements of operations. The Company classified the conversion features and warrants as derivative liabilities pursuant to SFAS 133 and EITF 00-19.The Company recorded derivative liabilities (Refer to Notes 8 and 22) on the convertible notes equal to the fair value of the conversion feature and warrants of $5,780,668 and a discount on the notes of $2,000,000.The Company will record further interest expense over the term of the convertible notes of $1,916,239 resulting from the difference between the stated value and carrying value at the date of issuance. The carrying value of the convertible notes will be increased to the face value of the convertible notes of $2,000,000 at maturity.Interest expense for the year ended May 31, 2007 on principal of $2,000,000 totalling $495,886 has been accreted (2006 - $45,893). During the year ended May 31, 2007, $172,409 was converted into common shares leaving outstanding principal of $1,827,591 with a carrying value of $625,651. 15 (c) March 2007 Financing On March 1, 2007, the Company completed financing agreements for $250,000 with private investors (the “Investors”). The Company issued to the Investors callable secured convertible notes totalling $250,000 with a 6% interest rate, 15% interest rate upon default and a maturity of three years (the “Notes”). The notes are convertible into shares of common stock at 50% of the average of the lowest three closing prices for the Company’s shares during the twenty trading days prior to conversion. The applicable conversion percentage changes to 55% if the SB-2 is filed within 45 days of the Closing Date; and 60% if the SB-2 is declared effective within 120 days from the Closing Date. The SB-2 has not been filed.The Notes are secured with a secondary position on all of the Company's assets pursuant to the Security Agreement and the Intellectual Property Security Agreement entered into with the Investors. In addition, the Company granted the Investors warrants with a seven-year maturity, to purchase 10,000,000 shares of the Company’s common stock at an exercise price of $0.002 per share.Pursuant to the terms of a Registration Rights Agreement, the Company is required to register the shares underlying the Notes, as well as the shares to be issued pursuant to the Warrant, for a total of 120 million shares, within 45 days from the Closing Date and is required to have the registration statement declared effective within 120 days from the Closing Date.The underlying shares have not been registered and the Company has defaulted on the convertible notes.The Company must make default payments at the borrower’s option in cash or stock. (c)(i) The warrants are detachable from the convertible notes and have been accounted for separately in accordance with FAS 133 and EITF 00-19.The warrants do not meet the necessary qualifications for equity as outlined in EITF 00-19.As a result, the warrants and conversion feature were classified as liabilities pursuant to FAS 133 at fair value with changes in fair value recorded in the consolidated statements of operations. (c)(ii) There are liquidated damages or cash penalty payable to the warrant holder if the Company cannot register the shares underlying the warrants.The Company must file an SB-2 to register the warrant shares within 45 days from the closing date and have the SB-2 declared effective within 120 days.If the Company fails to file by the 45th day, there is a 2% penalty payable as of that date.Then on the 30th day thereafter there is another 2% penalty, prorated if the default is cured during the 30 day period.If the SB-2 is not declared effective by the 120th day, then on the 30th day after that day there is a 2% penalty and on each 30th day after that another 1% penalty, again prorated to a maximum of 6%.The penalties commenced April 14, 2007 at 2% of $250,000 and continue at 2% per month for each month thereafter until the Convertible Notes mature in March 2010. The maximum penalty payable is $15,000.At May 31, 2007 the Company has recorded $7,500 in accrued liabilities for the 2% penalties that have accrued from April 14, 2007 to May 31, 2007. (c)(iii) The Company evaluated the conversion feature under the guidance of FASB 133, EITF 00-19 and EITF Issue No. 06-2 “The Meaning of ‘Conventional Convertible Debt Instrument’ in Issue No. 00-19” (“EITF 06-2”). Pursuant to FASB 133, the embedded conversion feature was separated from the host contract and the conversion feature was classified as liabilities pursuant to FAS 133 at fair value with changes in fair value recorded in the consolidated statements of operations. (c)(iv) At May 31, 2007, the fair value of the warrants was $9,844 and the conversion feature was $463,514.The fair value of the warrants and the conversion feature upon issuance of convertible notes on March 1, 2007 was $29,725 and $709,621, respectively. (c)(v) For the year ended May 31, 2007, the Company recorded $20,757 as the accretion of interest expense on the convertible notes increasing the carrying value to $20,757 and $223,358 as unrealized losses arising from the change in the fair value of the warrants and the conversion feature. (d) During the year ended May 31, 2007, interest of $223,629 was accrued on the convertible notes. During the year ended May 31, 2007, convertible notes with a principal amount of $439,472 and accrued interest of $18,817 were converted into 350,647,906 shares of common stock. (e) The Company incurred and deferred debt issue costs of $55,700 during the year ended May 31, 2007 for a total of $625,300 pertaining to convertible notes to be amortized over the related terms to maturity, of which $375,800 was paid by cash proceeds of financing arrangements, $49,500 incurred as described in Note 7(a)(v) and a further $200,000 was accrued for warrants to be issued as placement agent fees.During the year ended May 31, 2007, $167,646 (2006 - $166,037) has been charged to debt issue costs. At May 31, 2007 the balance remaining to be charged to operations totalled $267,905 (May 31, 2006- $379,852). The Company incurred financing costs of $28,000 in connection with the issuance of the Convertible Notes and warrants which is being deferred and amortized over the term of the Convertible Notes.At May 31, 2007, $2,327 has been amortized. 16 (f)At May 31, 2007, the Company recorded $4,900,000 in accrued liabilities representing the penalties relating to the convertible notes described in Notes 7(a)-(c) SUBSEQUENT EVENTS From June through September 2007, the Company received Notice of Conversion from the private investors in connection with the April 5, 2005, $1,100,000 financing. The Company issued282,163,343 shares of its common stock upon the conversion of $67,894 in principal amount of the convertible debenture and $4,647 in interest. From June through September 2007, the Company received Notice of Conversion from the private investors in connection with the March 30, 2006, $2,000,000 financing. The Company issued 36,541,011 shares of its common stock in return for the conversion of $11,582 in principal amount of the convertible debenture. On July 24, 2007, the Company completed financing agreements for $150,000 with private investors (the “Investors”). The Company issued to the Investors callable secured convertible notes totalling $150,000 with an 8% interest rate, 15% interest rate upon default and a maturity of three years (the “Notes”). The notes are convertible into shares of common stock at 50% of the average of the lowest three closing prices for the Company’s shares during the twenty trading days prior to conversion. The applicable conversion percentage changes to 55% if the SB-2 is filed within 30 days of the Closing Date; and 60% if the SB-2 is declared effective within 120 days from the Closing Date. The Notes are secured with a secondary position on all of the Company's assets pursuant to the Security Agreement and the Intellectual Property Security Agreement entered into with the Investors. In addition, the Company granted the Investors warrants with a seven-year maturity, to purchase 30 million shares of the Company’s common stock at an exercise price of $.001.Pursuant to the terms of a Registration Rights Agreement, the Company is required to register the 2.25 times the number of shares underlying the Notes, as well as the shares to be issued pursuant to the Warrant, within 45 days from the Closing Date and is required to have the registration statement declared effective within 120 days from the Closing Date. Subsequent to May 31, 2007, the mortgages referred to in Note 10 were foreclosed.The Company applied for and was granted a 6 month grace period to find another lender or sell the property. Subsequent to May 31, 2007, the Company failed to register the 120 million shares underlying the Notes and Warrant referred to in Note 7(c) within 120 days of the closing date pursuant to the terms of the Registration Rights Agreement.As a result the Company has defaulted on the Convertible Notes. Subsequent to May 31, 2007, the Company entered into an agreement limiting the standard liquidated damages and penalties payable on the Company’s outstanding convertible notes referred to in Note 7(f) to $4,900,000. CRITICAL ACCOUNTING POLICIES We have chosen accounting policies that we believe are appropriate to accurately and fairly report our operating results and financial position, and apply those accounting policies in a consistent manner. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires that management make estimates and assumptions. Assets, liabilities, revenue and expenses, and disclosure of contingent liabilities are affected by such estimates and assumptions. The most significant assumptions are employed in estimates used in determining values of inventories and intangible assets, as well as estimates used in applying the revenue recognition policy and in accounting for the convertible notes and related detachable warrants. We are subject to risks and uncertainties that may cause actual results to differ from those estimates, such as changes in the industry environment and competition. 17 We believe the following accounting policies are the most critical because they involve the most significant judgments and estimates used in the preparation of our consolidated financial statements. Inventory.Raw materials are recorded at the lower of average cost and replacement cost and finished goods are recorded at the lower of average cost and net realizable value. The Company provides inventory reserves for estimated obsolescence on unmarketable inventory equal to the difference between the cost of inventory and the estimated realizable value based on assumptions about future demand and market conditions. Intangible assets and other long-lived assets. We review our property and intangible assets for possible impairment on an annual basis whenever events of circumstances indicate that the carrying amount of an asset may not be recoverable. Assumptions and estimates used in the evaluation of impairment may affect the carrying value of long-lived assets, which could result in impairment charges in future periods. Such assumptions include projections of future cash flows and, in some cases, the current fair value of the asset. In addition, our depreciation and amortization policies reflect judgment on the estimated useful lives of assets. Revenue recognition. Revenue is recognized upon delivery of the product, when persuasive evidence of an arrangement exists, the price is fixed or determinable and collection is probable. This is generally at the time products are received by the customer. Until the Company can establish a history of returns, recognition of revenue will be deferred on sales to distributors who have right of return privileges until the return period expires. Once a reliable return history is established, such returns will be estimated using historical return rates. We have only recently begun selling products to retail customers through the Internet and have not developed a history of returns. Our retail customers are permitted to return our products for a refund. We have not to date, had any of our products returned. Once historical patterns are established, this will allow us to develop sales return allowances. At this time it will be necessary to reduce gross revenue for projected returns. To date we have not made any sales to distributors. Derivative instruments and convertible debt. In the case of non-conventional convertible debt, the Company bifurcates its embedded derivative instruments and records them under the provisions of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”), as amended, and EITF Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”).The Company’s derivative financial instruments consist of embedded derivatives related to the non-conventional notes described in Note 7.These embedded derivatives include the conversion features and warrants issued.The Company evaluates convertible notes with detachable warrants under the guidance of FASB 133, EITF 00-19 and EITF Issue No. 06-2 “The Meaning of ‘Conventional Convertible Debt Instrument’ in Issue No. 00-19” (“EITF 06-2”). Pursuant to FASB 133, the embedded conversion features were separated from the host contract and the conversion features were classified as liabilities pursuant to FAS 133 at fair value with changes in fair value recorded as non-operating, non-cash income or expense at each reporting date. Item 3.Controls and Procedures (a) Evaluation of disclosure controls and procedures. Our Chief Executive Officer maintain a system of disclosure controls and procedures that is designed to provide reasonable assurance that information, which is required to be disclosed, is recorded, processed, summarized, and communicated within the time periods specified in the Commission’s rules and forms. During the preparation of the May 31, 2007 financial statements,the Company concluded that it was necessary to restate its financial results for the fiscal years ended May 31, 2006 and 2005 and for the interim periods ended August 31, November 30, and February 28, during fiscal 2007 and 2006 to reflect additional non-operating gains and losses related to the classification of and accounting for convertible notes issued in fiscal 2006 and 2005.The Company had previously recorded a beneficial conversion feature, valued the conversion features and detachable warrants at the intrinsic value and classified the convertible instruments as equity. After further review, the Company has determined that these instruments should have been classified as derivative liabilities pursuant to SFAS No. 133 and EITF No. 00-19.The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of and at fair value as of each subsequent balance sheet date.At the date of the conversion of each respective instrument or portion thereof, the corresponding derivative liability will be reclassified as equity. 18 The Company’s system of disclosure controls and procedures were augmented in September 2004, through the Company obtaining accounting advice from external advisors on technical GAAP issues. The Certifying Officers believe, based on controls in place at May 31, 2007, that the Company’s control procedures at May 31, 2007 are effective. b) Changes in internal controls Our Certifying Officer have indicated that there were no changes in our internal controls or other factors that could affect such controls during the year ending May 31, 2007 and there were no such control actions taken during the year May 31, 2007. 19 ITEM 7. FINANCIAL STATEMENTS AVVAA World Health Care Products, Inc. (A Development Stage Company) Index Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statement of Stockholders’ Deficit F-5 Notes to the Consolidated Financial Statements F-6 DAVIDSON &COMPANY LLP Chartered AccountantsA Partnership of Incorporated Professionals REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and the Board of Directors of Avvaa World Health Care Products, Inc. We have audited the accompanying consolidated balance sheets of Avvaa World Health Care Products,Inc. as at May 31, 2007 and 2006 and the related consolidated statements of operations, stockholders' deficit and cash flows for the years then ended and for the period from the date of inception on March 25, 1999 to May 31, 2007.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our auditsprovide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as at May 31, 2007 and 2006 and the results of its operations, stockholders’ deficit and cash flows for the years then ended and for the period from inception on March 25, 1999 to May 31, 2007 in conformity with generally accepted accounting principles in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company is dependent upon financing to continue operations, has suffered recurring losses from operations since inception, has a working capital deficit as of May 31, 2007, and has total liabilities that exceed its total assets.These matters raise substantial doubt about the Company's ability to continue as a going concern.Management's plans in regards to these matters are discussed in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 22 to the consolidated financial statements, the Company has restated its financial statements for the years ended May 31, 2006 and 2005 to properly reflect the accounting for the convertible notes, related debt derivatives and warrants. "DAVIDSON & COMPANY LLP" Vancouver, Canada Chartered Accountants October 30, 2007 A Member ofSC INTERNATIONAL 1200 - 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, BC, Canada, V7Y 1G6 Telephone (604) 687-0947Fax (604) 687-6172 F-1 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Balance Sheets (expressed in U.S. Dollars) May 31, May 31, 2007 $ 2006 $ (Restated) Assets Current Assets Cash 8,571 627,163 Accounts receivable, net of allowance of $Nil (2006 $Nil) 27,765 12,026 Inventory (Note 3) – 352,387 Prepaid expenses and deposits 16,297 8,103 Total Current Assets 52,633 999,679 Property and Equipment (Note 5) 315,117 328,410 Website Development Costs (Note 6) 1,541 4,458 Deferred Financing Fees (Notes 7(e)) 267,905 379,852 Total Assets 637,196 1,712,399 Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable 746,114 656,259 Accrued liabilities 5,526,410 362,701 Convertible notes, less unamortized discount of $1,431,183 and $1,587,007, respectively (Note 7) 1,372,045 705,693 Derivative liabilities (Note 7 and 8) 4,770,077 9,700,523 Due to related parties (Note 9) 1,601,439 1,485,133 Other advances (Note 10) 211,999 219,399 Mortgages payable (Note 11) 323,926 317,749 Total Current Liabilities 14,552,010 13,447,457 Commitments and Contingencies (Notes 1, 16 and 17) Subsequent Events (Note 21) Stockholders’ Deficit Common Stock – 750,000,000 and 100,000,000 shares authorized, respectively, at $0.001 par value; 416,618,146 issued and outstanding (2006 - 55,970,240) 416,618 55,971 Additional Paid-in Capital 9,112,102 7,739,062 Deferred Compensation (Note 12) (273,079 ) (854,035 ) Accumulated Other Comprehensive Loss (171,025 ) (147,373 ) Deficit Accumulated During the Development Stage (22,999,430 ) (18,528,683 ) Total Stockholders’ Deficit (13,914,814 ) (11,735,058 ) Total Liabilities and Stockholders’ Deficit 637,196 1,712,399 (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements) F-2 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Statements of Operations (expressed in U.S. Dollars) Accumulated from March 25, 1999 (Date of Inception) For the Years Ended to May 31, May 31, 2007 $ 2007 $ 2006 $ (Restated) Sales 136,664 95,577 18,657 Cost of Sales 154,059 106,859 34,719 Provision for obsolete Inventory 337,237 337,237 - Gross Profit (Loss) (354,632 ) (348,519 ) (16,062 ) Operating Expenses Depreciation and amortization 71,919 27,521 25,932 Impairment loss on assets 310,898 – – Research and development 1,271,163 157,151 137,759 Selling, general and administrative 10,614,965 2,631,077 2,457,097 Total Operating Expenses 12,268,945 2,815,749 2,620,788 Net Loss from Operations (12,623,577 ) (3,164,268 ) (2,636,850 ) Debt Issue Costs (357,395 ) (167,646 ) (166,037 ) Gain on Settlement of Debt 13,317 – – Interest Expense (2,719,284 ) (1,323,846 ) (1,232,180 ) Liquidated damages (4,900,000 ) (4,900,000 ) – Other Income 17,828 – – Unrealized (Loss) Gain on Fair Value of Derivatives (2,430,319 ) 5,085,013 (6,465,496 ) Net Loss (22,999,430 ) (4,470,747 ) (10,500,563 ) Other Comprehensive loss Foreign currency translation loss (171,025 ) (23,652 ) (59,429 ) Comprehensive Loss (23,170,455 ) (4,494,399 ) (10,559,992 ) Net Loss Per Share – Basic and Diluted (0.03 ) (0.25 ) Weighted Average Common Shares Outstanding 136,646,448 42,394,847 (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements) F-3 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (expressed in U.S. Dollars) Accumulated from March 25, 1999 (Date of Inception) For the Years Ended to May 31, May 31, 2007 $ 2007 $ 2006 $ (Restated) Operating Activities Net loss (22,999,430 ) (4,470,747 ) (10,500,563 ) Adjustments to reconcile net loss to net cash used in operating activities Allowance for obsolete inventory 337,237 337,237 – Amortization of deferred compensation and other stock-based compensation 4,950,931 1,144,685 1,173,248 Depreciation and amortization 71,919 27,521 25,932 Gain on settlement of debt (13,317 ) – – Impairment loss on assets 310,898 – – Non-cash interest and debt issue costs 2,923,856 1,439,458 1,374,664 Recapitalization costs (115,730 ) – – Unrealized loss (gain) on derivative liabilities 2,430,319 (5,085,013 ) 6,465,496 Changes in non-cash working capital items Accounts receivable (20,921 ) (10,167 ) (3,170 ) Inventory (191,352 ) 4,212 (97,794 ) Prepaid expenses and deposits (8,418 ) (7,314 ) 97,691 Accounts payable and accrued liabilities 6,473,251 5,277,876 155,392 Net Cash Used In Operating Activities (5,850,757 ) (1,342,252 ) (1,309,104 ) Investing Activities Website development costs (7,798 ) – – Patent protection costs (11,378 ) – – Purchase of property and equipment (51,588 ) (2,786 ) (15,047 ) Advance royalty deposits (220,000 ) – – Net Cash Used In Investing Activities (290,764 ) (2,786 ) (15,047 ) Financing Activities Advances from (repayment to) others 202,385 (9,010 ) – Advances from related parties 2,567,048 100,939 532,162 Repayments to related parties (773,609 ) – (210,951 ) Proceeds from convertible notes 3,400,250 700,250 1,740,000 Debt issue costs (367,018 ) (46,918 ) (215,050 ) Proceeds from issuance of common stock 1,235,637 – – Net Cash Provided by Financing Activities 6,264,693 745,261 1,846,161 Effect of Exchange Rate Changes on Cash (114,601 ) (18,815 ) (7,842 ) Change in Cash 8,571 (618,592 ) 514,168 Cash – Beginning of Period – 627,163 112,995 Cash – End of Period 8,571 8,571 627,163 Supplementary cash flow information (Note 18) (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements) F-4 AVVAA World Health Care Products, Inc. A Development Stage Company) Consolidated Statement of Stockholders’ Deficit (expressed in U.S. Dollars) Common Stock Additional Common Stock Additional Paid-in Deferred Accumulated Other Comprehensive Deficit Accumulated During the Development Shares # Amount $ Subscribed $ Capital $ Compensation $ Loss $ Stage $ Total $ Balance – March 25, 1999(Date of Inception) 1 – Stock issued for cash pursuant to a private placement 10,125,000 10,125 – (1,500 ) – – – 8,625 Net loss for the period – Balance – May 31, 1999 10,125,001 10,125 – (1,500 ) – – – 8,625 Net loss for the year – (131,611 ) (131,611 ) Balance – May 31, 2000 10,125,001 10,125 – (1,500 ) – – (131,611 ) (122,986 ) Net loss for the year – (261,767 ) (261,767 ) Balance – May 31, 2001 10,125,001 10,125 – (1,500 ) – – (393,378 ) (384,753 ) Stock issued for cash pursuant to a private placement 1,537,500 1,538 – (257 ) – – – 1,281 Stock issued pursuant to conversion of convertible debentures 450,000 450 – 299,550 – – – 300,000 Net loss for the year – (509,095 ) (509,095 ) Balance – May 31, 2002 12,112,501 12,113 – 297,793 – – (902,473 ) (592,567 ) Re-capitalization transactions – June 28, 2002: Shares of AVVAA World Health Care Products, Inc. (formerly Sierra Gigante Resources Inc.) 2,709,200 2,709 – (99,300 ) (19,118 ) – – (115,709 ) Shares issued for services to be rendered 2,590,000 2,590 – 755,510 (758,100 ) – – – Amortization of deferred compensation – 169,342 – – 169,342 Common stock to be issued – – 181,198 – 181,198 Foreign currency translation adjustment – (68,896 ) – (68,896 ) Net loss for the year – (819,608 ) (819,608 ) Balance at May 31, 2003 17,411,701 17,412 181,198 954,003 (607,876 ) (68,896 ) (1,722,081 ) (1,246,240 ) Shares issued for cash 2,776,131 2,776 (173,698 ) 682,142 – – – 511,220 Shares issued to settle debt 637,840 638 (7,500 ) 211,372 – – – 204,510 Shares issued to settle related party debt 390,000 390 – 268,610 – – – 269,000 Shares issued for services 1,450,000 1,450 – 780,050 (781,500 ) – – – Amortization of deferred compensation – 893,345 – – 893,345 Value of stock options granted – – 75,825 – – – 75,825 Share subscriptions received – – 70,000 – 70,000 Shares cancelled (210,000 ) (210 ) – 210 – Foreign currency translation adjustment – 21,235 – 21,235 Net loss for the year – (2,306,783 ) (2,306,783 ) Balance at May 31, 2004 22,455,672 22,456 70,000 2,972,212 (496,031 ) (47,661 ) (4,028,864 ) (1,507,888 ) Shares issued for cash, subscriptions and consulting services 2,200,000 2,200 (70,000 ) 547,800 – – – 480,000 Shares issued to purchase inventory 500,000 500 – 119,500 – – – 120,000 Shares issued to settle debt 1,213,500 1,213 – 301,719 – – – 302,932 Shares issued to settle related party debt 505,000 505 – 80,295 – – – 80,800 Shares issued for services to be rendered 8,920,700 8,921 – 2,005,383 (2,014,304 ) – – – Amortization of deferred compensation – 1,190,610 – – 1,190,610 Value of stock options granted – – – 210,377 – – – 210,377 Foreign currency translation adjustment – (40,283 ) – (40,283 ) Net loss for the year (Restated) – (3,999,256 ) (3,999,256 ) Balance at May 31, 2005 (Restated) 35,794,872 35,795 – 6,237,286 (1,319,725 ) (87,944 ) (8,028,120 ) (3,162,708 ) Shares issued for services 10,870,700 10,871 – 684,213 (662,500 ) – – 32,584 Stock issued pursuant to conversion of convertible notes 9,304,668 9,305 – 397,087 – – – 406,392 Value of derivative liabilities relating to convertible notes converted to common stock – – – 408,009 – – – 408,009 Value of stock options granted – – – 12,467 – – – 12,467 Amortization of deferred compensation – 1,128,190 – – 1,128,190 Foreign currency translation adjustment – (59,429 ) – (59,429 ) Net loss for the year (Restated) – (10,500,563 ) (10,500,563 ) Balance at May 31, 2006 (Restated) 55,970,240 55,971 – 7,739,062 (854,035 ) (147,373 ) (18,528,683 ) (11,735,058 ) (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements) F-5 AVVAA World Health Care Products, Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements (expressed in U.S. dollars) May 31, 2007 1.Nature of Operations and Continuance of Business AVVAA World Health Care Products, Inc. (the "Company") was incorporated on June 3, 1998 in the State of Nevada. On June 28, 2002 the Company completed the acquisition of 100% of the common shares of Mind Your Own Skin Products Inc. ("MYOSP"), a company incorporated under the Company Act of the Province of British Columbia, Canada. The purchase transaction consisted of 12,112,501 common shares, after a 1 new for 5 old reverse stock split of the Company's issued common shares. This share issuance resulted in a reverse takeover of the Company by the shareholders of MYOSP. Certain directors and officers of MYOSP became directors and officers of the Company. The consolidated financial statements include the accounts of the Company since the reverse merger and the historical accounts of MYOSP since the date of its inception, March 25, 1999. The Company is a global biotechnology company specializing in providing all natural, therapeutic skin care products. The Company intends to manage the manufacturing, distribution, marketing and sale of health-care products to the countries specified in its distribution agreement. The specified regions for which the Company has the exclusive distribution rights are as follows: North America, Central America, South America, India, South East Asia, West Indies, Greater Antilles, Australia, Africa, China and Great Britain. The Company's mission is to provide to the public medically safe, natural, non-toxic health-care products and specifically products that treat skin abnormalities as well as enhance the natural clarity and texture of healthy skin. The Company has the exclusive distribution rights for patented European skin care products, which are scientifically developed to treat the symptoms of skin diseases including eczema, psoriasis and acne. The Company intends to manufacture and market over-the-counter the Neuroskin line of products through mass marketing food and drug channels initially in the United States. The three flagship core products of the Neuroskin lines are FDA compliant. The Company has developed a business plan and conducted research with respect to marketing the products. The Company is considered a development stage company in accordance with Statement of Financial Accounting Standards (SFAS) No. 7 “Accounting and Reporting by Development Stage Enterprises”. These consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles, on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. As at May 31, 2007, the Company has not recognized significant revenue, has a working capital deficit of $14,499,377 and has accumulated operating losses of $22,999,430 since its inception. The continuation of the Company is dependent upon the continuing financial support of creditors and stockholders and obtaining short-term and long-term financing, generating significant revenue and achieving profitability. These conditions raise substantial doubt about the Company's ability to continue as a going concern. These financial statements do not include any adjustments that might arise from this uncertainty. 2. Summary of Significant Accounting Principles (a) Basis of Presentation These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and are expressed in United States dollars. (b) Principles of Consolidation These consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Mind Your Own Skin Products Inc., AVVAA World Health Care Products (Canada) Ltd. and 648311 B.C. Ltd. All inter-company accounts and transactions have been eliminated. (c) Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from management’s best estimates as additional information becomes available in the future. F-6 AVVAA World Health Care Products, Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements (expressed in U.S. dollars) May 31, 2007 2. Summary of Significant Accounting Principles (continued) (d) Year End The Company’s fiscal year end is May 31. (e) Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. (f) Accounts Receivable Trade and other accounts receivable are reported at face value less any provisions for uncollectible accounts considered necessary. Accounts receivable primarily includes goods and services tax receivable and trade receivables from customers. The Company estimates doubtful accounts on an item-by-item basis and includes over aged accounts as part of allowance for doubtful accounts, which are generally ones that are ninety days or greater overdue. (g) Concentration of Credit Risk Financial instruments, which potentially subject the Company to concentration of credit risk include cash and accounts receivable. The Company maintains cash in bank accounts that, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risks on its cash in bank accounts. (h) Inventory Raw materials are recorded at the lower of average cost and replacement cost and finished goods are recorded at the lower of average cost and net realizable value. The Company provides inventory reserves for estimated obsolescence on unmarketable inventory equal to the difference between the cost of inventory and the estimated realizable value based on assumptions about future demand and market conditions. (i) Property and Equipment Property and equipment is recorded at cost and depreciated using the straight-line method. The annual depreciation rates in years are as follows: Building 20 Computer equipment 3 Moulds 3 Office equipment 3 (j) Website Development Costs The Company recognizes the costs associated with developing a website in accordance with the American Institute of Certified Public Accountants Statement of Position No. 98-1, “Accounting for the Costs of Computer Software Developed or Obtained for Internal Use” and the guidance pursuant to the Emerging Issues Task Force (EITF) No. 00-2, “Accounting for Website Development Costs”. Costs associated with the website consist primarily of software purchased from a third party. The Company is capitalizing costs of computer software obtained for internal use in web design and network operations. These capitalized costs are being amortized based on their estimated useful life over three years. Payroll and related costs are not capitalized, as the amounts principally relate to maintenance. Internal costs related to the development of website content are expensed as incurred. (k) Research and Development Research and development costs are charged to operations when incurred and are included in operating expenses. The amounts charged for the year ended May 31, 2007 and 2006 were $157,151 and $137,759 respectively. F-7 AVVAA World Health Care Products, Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements (expressed in U.S. dollars) May 31, 2007 2. Summary of Significant Accounting Principles (continued) (l) Long-lived Assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-lived Assets”, the carrying value of intangible assets and other long-lived assets is reviewed on a regular basis for the existence of facts or circumstances that may suggest impairment. The Company recognizes impairment losses when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset. Impairment losses, if any, are measured as the excess of the carrying amount of the asset over its estimated fair value. (m) Foreign Currency Translation The Company’s functional and reporting currency is the U.S. dollar. The functional currency of one of the Company’s wholly owned Canadian subsidiaries is the Canadian dollar. Foreign currency transactions and balances are translated in accordance with SFAS, No. 52 “Foreign Currency Translation”. Transactions undertaken in a currency other than the U.S. dollar are remeasured into U.S. dollars using exchange rates at the date of the transaction. Gains and losses arising on remeasurement or settlement of foreign currency denominated transactions or balances are included in the determination of income. Assets and liabilities of the Company’s wholly owned subsidiaries are translated into U.S. dollars using the period end exchange rate. Revenue and expenses are translated using average exchange rates. Translation gains (losses) are recorded in accumulated other comprehensive income (loss) as a component of stockholders’ equity (deficit). Foreign currency transaction gains and losses are included in current operations. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. (n) Deferred Financing Costs In accordance with the Accounting Principles Board Opinion 21 “Interest on Receivables and Payables”, the Company recognizes debt issue costs on the balance sheet as deferred charges, and amortizes the balance over the term of the related debt. The Company follows the guidance in EITF 95-13 “Classification of Debt Issue Costs in the Statement of Cash Flows” and classifies cash payments for debt issue costs as a financing activity. (o) Revenue Recognition Revenue is derived from the sale of personal care products sold directly to retailers or indirectly through distributors. The Company follows the provisions of the SEC Staff Accounting Bulletin No. 104, “Revenue Recognition”. Revenue from the sale of products is only recognized upon delivery of the product, when persuasive evidence of an arrangement exists, the price is fixed or determinable and collection is probable. If collection is not considered probable, revenue will be recognized when the fee is collected. Until the Company can establish a history of returns, recognition of revenue will be deferred on sales to distributors having right of return privileges until the return period expires. Once a reliable return history is established, such returns will be estimated using historical return rates. In accordance with EITF No. 00-10, “Accounting for Shipping and Handling Fees and Costs”, freight and handling charges billed to customers are recorded as revenue while the corresponding freight and handling costs are recorded as cost of sales. (p) Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. The Company’s accumulated other comprehensive loss consists of the accumulated foreign currency translation adjustments. F-8 AVVAA World Health Care Products, Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements (expressed in U.S. dollars) May 31, 2007 2. Summary of Significant Accounting Principles (continued) (q) Basic and Diluted Net Income (Loss) per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share" (SFAS 128). SFAS 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period including stock options, using the treasury stock method, and convertible notes, using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential common shares if their effect is anti-dilutive. Outstanding options of 14,450,000 and 5,200,000 for the years ended May 31, 2007 and 2006, respectively, have been excluded from the above calculations as they would be anti-dilutive. Outstanding warrants for the years ended May 31, 2007 and 2006 were 76,318,348 and 66,318,348 warrants, respectively, and shares issuable on the conversion of convertible notes have also been excluded from the above calculations as they would be anti-dilutive. (r) Financial Instruments The fair values of cash, accounts receivable, accounts payable, accrued liabilities, convertible notes, mortgages payable, due to related parties and other advances were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Company’s operations are in Canada and virtually all of its assets and liabilities are giving rise to significant exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. (s) Derivative Liabilities In the case of non-conventional convertible debt, the Company bifurcates its embedded derivative instruments and records them under the provisions of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”), as amended, and EITF Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”).The Company’s derivative financial instruments consist of warrant derivatives and embedded derivatives related to the non-conventional notes described in Note 7.The accounting treatment of derivative financial instruments requires that the Company record the derivatives at their fair values on the date of the agreement and at each subsequent balance sheet date.Any change in fair value will be recorded as non-operating, non-cash income or expense at each reporting date. (t) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109 “Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. F-9 AVVAA World Health Care Products, Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements (expressed in U.S. dollars) May 31, 2007 2. Summary of Significant Accounting Principles (continued) (u) Stock-based Compensation The Company records stock based compensation in accordance with SFAS 123(R), “Share-Based Payments,” which requires the measurement and recognition of compensation expense, based on estimated fair values, for all share-based awards, made to employees and directors, including stock options. In March2005, the Securities and Exchange Commission issued SAB 107 relating to SFAS 123(R). The Company applied the provisions of SAB 107 in its adoption of SFAS 123(R). SFAS 123(R) requires companies to estimate the fair value of share-based awards on the date of grant using an option-pricing model. The Company uses the Black-Scholes option-pricing model as its method of determining fair value. This model is affected by the Company’s stock price as well as assumptions regarding a number of subjective variables. These subjective variables include, but are not limited to the Company’s expected stock price volatility over the term of the awards, and actual and projected employee stock option exercise behaviors. The value of the portion of the award that is ultimately expected to vest is recognized as an expense in the consolidated statement of operations over the requisite service period. Shares issued for non-cash consideration were valued (1) based on the fair value of the services and/or goods provided when these amounts were more readily determinable than the value of the shares at the date of issue; and (2) based on the fair market value of the shares at the date of issue when their value was more readily determinable than the value of the services provided. No tax benefits were attributed to stock-based compensation expense because a full valuation allowance was maintained for all net deferred tax assets. (v) Reclassifications Certain reclassifications have been made to the prior year’s financial statements to conform to the current period’s presentation. (w) Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
